Judgment, Supreme Court, New York County (George Roberts, J.), rendered November 13, 1992, convicting defendant, upon his guilty plea, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly relied upon defendant’s prior military conviction for the distribution of cocaine as a predicate felony for the purposes of enhancing his sentence (Penal Law § 70.06 [1] [b] [i]; see, People v Muniz, 74 NY2d 464, 467), since the elements of the military statute regarding distribution of narcotics (Uniform Code of Military Justice art 112a [10 USC § 912a]) are equivalent to those of the New York felony of *538criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]; see, People v Gonzalez, 61 NY2d 586, 589). For the purposes of determining the nature of predicate offenses, only the elements of the predicate crime are significant, and any defenses are irrelevant (see, People v Pinella, 137 Misc 2d 701, affd 143 AD2d 1072, lv denied 73 NY2d 925). Concur—Murphy, P. J., Rosenberger, Williams and Tom, JJ.